WOOD, J., Concurring.
I concur in the judgment. In an action such as this, to restrain a sale and for declaratory relief, the trial judge had the right to make findings independent of and in addition to the verdict of the jury. The evidence is not before ns and it must be presumed that it is sufficient to support the findings, which in turn are sufficient to support the judgment.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 25, 1939.